Citation Nr: 9900813	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 1945 
and from November 1950 to September 1952.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the September 1992 rating decision of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased 10 percent 
evaluation for left ear hearing loss, effective from April 
1992.  

In May 1994, February 1996, and June 1997, the Board remanded 
this matter to the RO for further development, to include 
obtaining additional private and VA treatment records, 
determining whether the veteran wanted a new hearing before a 
member of the Board, affording the veteran a VA audiology 
examination, and consideration under 38 C.F.R. § 3.321(b)(1) 
(1998).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue of entitlement to an increased evaluation for left 
ear hearing loss has been obtained.  

2.  The veterans left ear hearing loss disability is 
currently manifested by average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 73 decibels and by speech 
recognition ability of 68 percent.

3.  The veteran does not have total deafness in both ears.

4.  The service-connected left ear hearing loss disability 
does not present an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.383, 4.7, 
4.85, 4.87, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, at the July 1942 
enlistment examination, the veterans left ear hearing was 
20/20.  At the September 1945 discharge examination, the 
veterans left ear hearing on whispered voice testing was 
12/15.  The examiner noted that he had nerve deafness, left.

By rating decision dated in November 1945, the RO granted 
service connection for left ear nerve deafness, evaluated as 
zero percent disabling from October 1945.  In July 1947 and 
October 1949 rating decisions, the RO confirmed and continued 
the zero percent evaluation for the service-connected left 
ear nerve deafness.  

November 1949 and October 1950 enlistment examination reports 
show that the veterans left ear hearing was 15/15.  In an 
August 1952 discharge examination report, the examiner noted 
that the veterans ears were normal; hearing and audiometric 
test results were not recorded.  

At the June 1992 VA audiological examination, the average 
pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 
74 in the left ear and 68 in the right ear.  Speech 
recognition ability was 30 percent in the left ear and 76 
percent in the right ear.  The summary of audiological test 
results was bilateral hearing loss. 





By rating decision dated in September 1992, the RO increased 
the evaluation of the veterans service-connected left ear 
hearing loss from zero to 10 percent, effective from April 
1992.  

VA outpatient treatment records dated from June 1992 to June 
1997 reveal that, in November 1992, the veteran complained of 
decreased hearing with difficulty understanding conversations 
and he requested hearing aids.  The pertinent diagnostic 
impression was decreased hearing.  A December 1992 treatment 
provider noted that the veteran had chronic hearing problems.  
A February 1993 treatment provider noted that the veteran had 
moderate to severe sensorineural hearing loss.  In March 1993 
he underwent hearing aid evaluation and he reported that he 
had been unhappy with previous hearing aids because they 
amplified too much background noise.  

A March 1993 audiological evaluation showed left ear pure 
tone thresholds at 1000, 2000, 3000, and 4000 were 55, 80, 
75, and 70, respectively.  Left ear speech discrimination was 
60 percent.  The treatment provider noted that there was 
moderate to severe bilateral sensorineural hearing loss, 
basically unchanged since June 1992.  The treatment provider 
stated that there was fair word recognition ability; however, 
it was later noted that the March 1993 audiological 
evaluation revealed that speech recognition was good in the 
right ear and very poor in the left ear.  The assessment was 
good hearing aid candidate.  

In May 1993, the veteran complained of problems with his 
hearing aids and they were adjusted.  May 1993 assessments 
included moderate to severe bilateral high frequency 
sensorineural hearing loss, asymmetrical hearing loss greater 
in the left ear, normal auditory brain responses consistent 
with cochlear site of lesion, both ears.  In September 1993, 
he complained of ear congestion and it was noted that he was 
not wearing his hearing aids.  At an October 1993 
otolaryngology consult the impression included sensorineural 
hearing loss.  

In December 1992, the veteran submitted a pamphlet from the 
Hearing Healthcare Center, Inc. which discusses the effects 
of hearing loss, discusses how to recognize the symptoms of 
hearing loss, provides answers to commonly asked questions 
about hearing aids, and provides information regarding the 
services provided by the Hearing Healthcare Center, Inc.  The 
back of this pamphlet includes December 1992 audiogram 
results for the veteran which show that left ear pure tone 
thresholds at 1000, 2000, and 4000 Hertz were 55, 80, and 90 
respectively.  

By letter dated in December 1992, M. L. M., D.C., of Milasich 
Chiropractic Center, reported that he had treated the veteran 
for 20 years and that he had seen the veterans hearing 
diminish considerably during that time.  M. L. M. stated 
that, when the veteran received an adjustment, the blood 
vascular flow increased to the nerve and his hearing improved 
but never to 100 percent.

At the March 1993 hearing conducted by a Board member at the 
RO (Travel Board hearing), the veteran testified that he had 
a noticeable hearing loss, that he did not currently wear a 
hearing aid, and that he had previously worn hearing aids but 
they did not do much good.  Hearing Transcript (Tr.) at 3.  
He asserted that his left ear hearing loss had gradually 
increased in severity over the years, that it had worsened 
over the past year, and that it continued to worsen.  Tr. at 
4.  He reported that the woman with whom he lived became 
upset and irritable because he had to turn the volume on the 
radio and television up so loud that she had to go into 
another room and that this caused a strain on their 
relationship.  Tr. at 4, 5.  

The veteran stated that he had difficulty hearing the phone 
if there was background noise and that he had the volume on 
the phone turned up as loud as is possible.  Tr. at 5.  He 
also asserted that he would not be able to hear the smoke 
alarm if there was any other noise present and that, although 
he lived close to railroad tracks, he did not hear the trains 
go by a lot of the time.  Tr. at 5.  He reported that he 
sometimes did not hear car horns honking at him.  Tr. at 5, 
6.  The veteran testified that he retired in 1985, that his 
hearing loss had interfered with his jobs prior to 
retirement, and that he had had to give up work as a floor 
contractor and for the city utility department partially due 
to his hearing problems.  Tr. at 6, 7.  

The representative asserted that the evaluation of hearing 
loss should be more than a matching of a set of numbers which 
is not quite proper in the everyday realistic world.  Tr. 
at 8.  The representative also requested that an 
extraschedular evaluation be awarded under 38 C.F.R. 
§ 3.321(b)(1) based on the severity of the veterans hearing 
loss and how it affected his lifestyle.  Tr. at 8.  

July 1996 letters from S. I., R.N., of Help Systems, Inc., 
and from P. L., an industrial insurance claims technician in 
the workers compensation division of the City of Tacoma 
Human Resources Department, are also of record.  These 
letters reveal that the veteran filed an industrial injury 
claim for hearing loss with his most recent employer, the 
City of Tacoma.  S. I. and P. L. requested copies of VA 
treatment records.  The veterans accident report dated in 
December 1995 was attached.  

The veteran underwent an audiological evaluation for rating 
purposes in October 1997.  The examination report shows that 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 73 in the left ear and 69 in the right ear, 
rounding the average to the next higher whole number.  Speech 
recognition ability was 68 percent in the left ear and 76 
percent in the right ear.  The diagnosis was bilateral 
moderate to severe sensorineural hearing loss. 

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimants condition.  



These regulations operate to protect claimants against 
adverse decisions based on a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. §§ 4.85-4.87 of the VA Schedule for Rating 
Disabilities (Rating Schedule).  Under these criteria, the 
degree of disability for bilateral hearing loss is determined 
by application of a rating schedule that establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Codes 6100 
through 6110 (1998).  

The schedular evaluations are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).  As described by the United States Court of Veterans 
Appeals (Court), the assignment of disability ratings in 
hearing cases is derived by a mechanical application of the 
Rating Schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

When rating disability evaluations, generally, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (1998).  



However, where a veteran has suffered total deafness in one 
ear as a result of service-connected disability and total 
deafness in the other ear as the result of nonservice-
connected disability not the result of the veterans own 
willful misconduct, the Secretary shall assign and pay to the 
veteran the applicable rate of compensation under this 
chapter as if the combination of disabilities were the result 
of service-connected disability.  38 U.S.C.A. § 1160(a) (West 
1991); 38 C.F.R. § 3.383.  

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  
See also Boyer v. West, 11 Vet. App. 477 (1998).  

In this case, service connection is in effect for the left 
ear hearing loss only.  The evidence does not show that the 
veteran has total right ear deafness.  Therefore, defective 
hearing in the right ear may not be used in rating hearing 
loss in the left ear.  However because the Rating Schedule 
uses numeric designations from I to XI for both ears in 
determining an evaluation, the Schedule assumes that there is 
defective hearing in both ears.  As such, to comply with the 
provisions of 38 C.F.R. § 4.14, VAOPGCPREC 32-97 (O.G.C. 
Prec. 32-97), and the criteria for rating defective hearing 
set forth in the Rating Schedule, auditory acuity in the 
right ear must be presumed to be Level I.

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 10 
percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The veterans claim for an increased rating for left ear 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran has not asserted that any records of 
probative value which are not already associated with his 
claims folder are available. 

In the February 1996 remand, the Board noted that the March 
1993 Travel Board hearing had been conducted by a Board 
member who was no longer employed by the Board.  The Board 
instructed the RO to contact the veteran to determine whether 
he desired another personal hearing before a Member of the 
Board pursuant to 38 C.F.R. § 20.707 (1998) (which provides 
that the Board member who conducted the Travel Board hearing 
shall participate in making the final determination of the 
claim).  A copy of the remand was mailed to the veteran.  

By letter dated in March 1996, the RO asked the veteran to 
inform the RO whether he wanted another personal hearing 
before a member of the Board.  The RO requested that the 
veteran respond whether he wished to have another hearing or 
not.  The veteran did not respond.  In the June 1997 remand, 
the Board again stated that the RO should determine whether 
the veteran desired to make a new request for a personal 
hearing before a Board member.  A copy of the Boards remand 
was mailed to the veteran.  By letter dated in September 
1997, the RO asked the veteran to inform the RO as to whether 
he wanted a Travel Board hearing.  The veteran did not 
respond.  

The Board notes that the duty to assist is not a one way 
street.  The veteran cannot passively wait for help in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (affd on 
reconsideration, 1 Vet. App. 406 (1991)).  The veteran has 
been afforded ample opportunity to request and be scheduled 
for an additional Travel Board hearing and he has failed to 
respond or cooperate in this matter.  Therefore, the Board 
finds that the RO has fulfilled its duty to assist and 
complied with 38 C.F.R. § 20.707 to the extent possible.  

In July 1993, the RO noted that an employee of the American 
Lake VA Medical Center (MC) in Tacoma, Washington reported 
that the veteran had not had a hearing test at that facility 
since March 1993.  In a July 1993 report of contact, it was 
noted that the American Lake, Tacoma, Washington VAMC was 
contacted and that they reported that there was no record of 
a March 1993 examination but that the veteran was scheduled 
to report for an examination in Seattle on September 14, 
1993.  



In the May 1994 remand, the Board instructed the RO to 
contact the Seattle, Washington VAMC and request copies of 
all medical records pertaining to an audiological examination 
scheduled on September 14, 1993.  In an undated VA Form 119, 
Report of Contact, it was noted that the Seattle, Washington 
VAMC was called and that they reported that they had no 
record of any other hearing examinations from November 1993 
or later.  

In the June 1997 remand, the Board again instructed the RO to 
obtain medical records from the Seattle VAMC for treatment of 
left ear hearing loss prior to November 1993 and a copy of 
the September 1993 audiological examination, if available.  
By letter dated in September 1997, the RO requested that the 
veteran inform the RO of all treatment, private and VA, that 
he had received for his hearing loss since June 1992.  He did 
not respond.  

Also in September 1997, the RO requested that the American 
Lake VAMC in Tacoma, Washington provide all treatment records 
from June 1992 to present.  It appears that the RO only 
requested records from the American Lake VAMC and not the 
Seattle VAMC.  However, the veteran has only reported 
treatment at the American Lake VAMC and the claims file 
includes a treatment record from the American Lake VAMC in 
Tacoma, Washington dated September 14, 1993.  

The September 14, 1993, treatment record shows that the 
veteran was treated for nasotracheal suction, that he 
complained of congestion problems, that he was not wearing 
his hearing aids, and that he was referred for a consult to 
the otolaryngology clinic.  Therefore, the Board finds that 
the September 14, 1993, treatment record has been obtained 
and that no further attempts to obtain September 14, 1993, 
treatment records is warranted.  

In the June 1997 remand the Board requested that the 
appellants claims file be made available to the examiner for 
review prior to the examination.  The Boards review of the 
record discloses that the claims file was not made available.  



However, the Board is of the opinion that, in view of the 
nature of the disability at issue and the pertinent governing 
criteria, this minor deficiency in the efforts to assist the 
veteran in the development of his appeal does not compromise 
the substantial evidentiary development which has taken place 
over the course of three previous remands of the case to the 
RO.  No useful purpose would be served by again remanding the 
case to the RO, and this will be made clear as the Board 
articulates the reasons for its determination in the 
appellants case.

Therefore, the Board is satisfied that all relevant facts 
regarding the claim for an increased rating for bilateral 
hearing loss have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107.

As previously noted, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann.  
Where service connection is in effect for defective hearing 
of only one ear, in the absence of complete bilateral 
deafness, the nonservice connected ear is considered normal.  
See VAOPGCPREC 32-97 (O.G.C. Prec. 32-97); Boyer.  

In this case, there is no evidence of total deafness in the 
right ear.  The June 1992 and October 1997 VA audiometric 
testing demonstrated the appellant's right ear hearing was 
level IV under 38 C.F.R. § 4.87 and several examiners, 
including the October 1997 VA examiner, described this as 
moderate to severe sensorineural hearing loss.  As such, the 
veterans nonservice-connected right ear hearing must be 
considered normal for purposes of computing the service-
connected left ear hearing loss disability rating.  
VAOPGCPREC 32-97 (O.G.C. Prec. 32-97).  



Schedular evaluations for unilateral hearing loss, in the 
absence of total deafness in both ears, range from 
noncompensable to 10 percent.  38 U.S.C.A. § 1160(a); 
38 C.F.R. § 4.87, Diagnostic Codes 6100, 6101; VAOPGCPREC 32-
97 (O.G.C. Prec. 32-97).  Therefore, the veteran is currently 
receiving the maximum 10 percent schedular evaluation for 
unilateral left ear hearing loss.  As such, an increased 
schedular evaluation must be denied.  

The veteran and his representative have asserted that an 
increased extraschedular evaluation is warranted for the 
veterans service-connected left ear hearing loss.  An 
extraschedular rating would require a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The RO determined that 
the veteran's claim for an increased evaluation for his 
service-connected left ear hearing loss did not warrant 
referral to the appropriate official for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing and his testimony that his left ear 
hearing loss interfered with his employment and was a 
contributing factor in his decision to leave some jobs.  
However, it is noted that the evaluations assigned under the 
Rating Schedule are already based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

The Board finds that there is no basis for assigning a higher 
rating on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) because the evidence concerning the 
service-connected left ear hearing loss disability does not 
present such an unusual disability picture, with such related 
factors as marked interference with employment or of frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The veteran 
was gainfully employed until he retired in 1985 and, as he 
has retired, his left ear hearing loss does not impact upon 
his ability to support himself and his wife.  He has not 
offered any objective evidence of time away from work due to 
the left ear hearing loss or due to the need to seek medical 
treatment for his left ear hearing loss.  The record does not 
reflect hospitalization for the service-connected left ear 
hearing loss disability or any other unique features 
impacting upon his disability picture. 

Therefore, as he has provided no specific evidence tending to 
show that his left ear hearing loss disability markedly 
interferes with employment or otherwise presents an unusual 
disability picture, an increased rating on an extraschedular 
basis is not warranted.

The evidence in this case, with respect to the degree of 
disability, is not in relative equipoise nor does the 
disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 3.102, 4.3, 4.7 (1998), therefore, 
are not for application.


ORDER

Entitlement to an increased evaluation for left ear hearing 
loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
